EXHIBIT 32.02CERTIFICATIONS PURSUANT TO SECTION 1350OF CHAPTER 63 OF TITLE 18 OF THE UNITED STATES CODEIn connection with the Quarterly Report of General Employment Enterprises, Inc. (the "Company") on Form 10-Q for the six month period ended March 31, 2016 filed with the Securities and Exchange Commission (the "Report"), the undersigned hereby certifies, in his capacity as an officer of the Company, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of the operations of the Company. Date: May 16, 2016By: /s/ Andrew J. NorstrudAndrew J. NorstrudChief Financial Officer (Principal Financial Officer)
